 

Exhibit 10.1

 

Memo

 

Date: August 20, 2019   To:     From: Adam Pascale, CFO Re: Salary Adjustment
and Grant of Restricted Stock Award





 

 

You are receiving this memo because you are an employee of Hemispherx Biopharma,
Inc. (the “Company”) and your annual salary is in excess of $150,000.

 

As you are aware, the Board of Directors determined that all employees earning
in excess of $150,000 per year are required to forego 25% of their salary.

 

This salary reduction takes effect for the payroll period commencing October 1,
2019 and will remain in effect until discontinued by the Board. The Board
believes that this will be a temporary measure.

 

To incentivize the effected employees, each effected employee will be granted
restricted stock awards (each, an “Award”) pursuant to the Company’s 2018 Equity
Incentive Plan. The Awards will be issued at the end of each semi-monthly pay
period commencing with the pay period ending October 15, 2019. The number of
shares of common stock to be issued pursuant to each Award shall be computed as
follows: 25% of one twenty-fourth (1/24) of the employee’s annual salary divided
by the per share closing price of the Company’s Common stock on the NYSE
American on the trading day prior to the end of each semi-monthly pay period.
The Awards will vest six months after issuance at which time the effected
employees will receive the share of common stock pursuant to the Award. The
employee must remain in the employ of the Company during the vesting period and
the Awards are not transferable until after they have vested. A copy of the Form
of Restricted Stock Award is attached hereto.

 

Before making a decision, please review the Form of Restricted Stock Award as
well as the Company’s Annual Report on Form 10-K for the year ended December 31,
2018 and all documents subsequently filed by it with the Securities and Exchange
Commission pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Act
of 1933.

 

 

 

 